Order, entered on April 5, 1962, denying petitioner’s application to vacate the order of this court appointing an ancillary committee and for an accounting, and order, entered on the same date, dismissing the petition herein, unanimously affirmed, without costs, upon the facts and in the exercise of discretion. In view of the special circumstances here and the statements made in open court, we deem it improper and unnecessary to pass upon the merits of the petitioner’s application in any respect. Consequently, the determination here is without prejudice to a determination of the proceeding pending in the Court of Probate in Connecticut, and is also without prejudice to such other or further proceedings as may be properly instituted here or in Connecticut. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.